(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 AMERICAN EXPRESS CO. ET AL. v. ITALIAN COLORS
             RESTAURANT ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE SECOND CIRCUIT

    No. 12–133.      Argued February 27, 2013—Decided June 20, 2013
An agreement between petitioners, American Express and a subsidiary,
 and respondents, merchants who accept American Express cards, re-
 quires all of their disputes to be resolved by arbitration and provides
 that there “shall be no right or authority for any Claims to be arbi-
 trated on a class action basis.” Respondents nonetheless filed a class
 action, claiming that petitioners violated §1 of the Sherman Act and
 seeking treble damages for the class under §4 of the Clayton Act. Pe-
 titioners moved to compel individual arbitration under the Federal
 Arbitration Act (FAA), but respondents countered that the cost of ex-
 pert analysis necessary to prove the antitrust claims would greatly
 exceed the maximum recovery for an individual plaintiff. The Dis-
 trict Court granted the motion and dismissed the lawsuits. The Se-
 cond Circuit reversed and remanded, holding that because of the pro-
 hibitive costs respondents would face if they had to arbitrate, the
 class-action waiver was unenforceable and arbitration could not pro-
 ceed. The Circuit stood by its reversal when this Court remanded in
 light of Stolt-Nielsen S. A. v. AnimalFeeds International Corp., 559
U.S. 662, which held that a party may not be compelled to submit to
 class arbitration absent an agreement to do so.
Held: The FAA does not permit courts to invalidate a contractual waiv-
 er of class arbitration on the ground that the plaintiff’s cost of indi-
 vidually arbitrating a federal statutory claim exceeds the potential
 recovery. Pp. 3–10.
    (a) The FAA reflects the overarching principle that arbitration is a
 matter of contract. See Rent-A-Center, West, Inc. v. Jackson, 561
U.S. ___, ___. Courts must “rigorously enforce” arbitration agree-
 ments according to their terms, Dean Witter Reynolds, Inc. v. Byrd,
2            AMERICAN EXPRESS CO. v. ITALIAN COLORS
                         RESTAURANT                                          

                           Syllabus


    470 U.S. 213, 221, even for claims alleging a violation of a federal
    statute, unless the FAA’s mandate has been “ ‘overridden by a contra-
    ry congressional command,’ ” CompuCredit Corp. v. Greenwood, 565
U.S. ___, ___. Pp. 3–4.
       (b) No contrary congressional command requires rejection of the
    class-arbitration waiver here. The antitrust laws do not guarantee
    an affordable procedural path to the vindication of every claim, see
    Rodriguez v. United States, 480 U.S. 522, 525–526, or “evince an in-
    tention to preclude a waiver” of class-action procedure, Mitsubishi
    Motors Corp. v. Soler-Chrysler-Plymouth, Inc., 473 U.S. 614, 628.
    Nor does congressional approval of Federal Rule of Civil Procedure 23
    establish an entitlement to class proceedings for the vindication of
    statutory rights. The Rule imposes stringent requirements for certi-
    fication that exclude most claims, and this Court has rejected the as-
    sertion that the class-notice requirement must be dispensed with be-
    cause the “prohibitively high cost” of compliance would “frustrate
    [plaintiff’s] attempt to vindicate the policies underlying the antitrust”
    laws, Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 167–168, 175–176.
    Pp. 4–5.
       (c) The “effective vindication” exception that originated as dictum
    in Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.
614, also does not invalidate the instant arbitration agreement. The
    exception comes from a desire to prevent “prospective waiver of a
    party’s right to pursue statutory remedies,” id., at 637, n. 19; but the
    fact that it is not worth the expense involved in proving a statutory
    remedy does not constitute the elimination of the right to pursue that
    remedy. Cf. Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20,
    32; Vimar Seguros y Reaseguros, S. A. v. M/V Sky Reefer, 515 U.S.
528, 530, 534. AT&T Mobility LLC v. Concepcion, 563 U.S. ___, all
    but resolves this case. There, in finding that a law that conditioned
    enforcement of arbitration on the availability of class procedure inter-
    fered with fundamental arbitration attributes, id., at ___, the Court
    specifically rejected the argument that class arbitration was neces-
    sary to prosecute claims “that might otherwise slip through the legal
    system,” id., at ___. Pp. 5–9.
667 F.3d 204, reversed.

  SCALIA, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, THOMAS, and ALITO, JJ., joined. THOMAS, J., filed a con-
curring opinion. KAGAN, J., filed a dissenting opinion, in which GINS-
BURG and BREYER, JJ., joined. SOTOMAYOR, J., took no part in the con-
sideration or decision of the case.
                        Cite as: 570 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 12–133
                                   _________________


AMERICAN EXPRESS COMPANY, ET AL., PETITIONERS
     v. ITALIAN COLORS RESTAURANT ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                                 [June 20, 2013] 


  JUSTICE SCALIA delivered the opinion of the Court.
  We consider whether a contractual waiver of class arbi-
tration is enforceable under the Federal Arbitration Act
when the plaintiff ’s cost of individually arbitrating a
federal statutory claim exceeds the potential recovery.
                               I
   Respondents are merchants who accept American Ex-
press cards. Their agreement with petitioners—American
Express and a wholly owned subsidiary—contains a clause
that requires all disputes between the parties to be re-
solved by arbitration. The agreement also provides that
“[t]here shall be no right or authority for any Claims to be
arbitrated on a class action basis.” In re American Express
Merchants’ Litigation, 667 F.3d 204, 209 (CA2 2012).
   Respondents brought a class action against petitioners
for violations of the federal antitrust laws. According to
respondents, American Express used its monopoly power
in the market for charge cards to force merchants to ac-
cept credit cards at rates approximately 30% higher than
2          AMERICAN EXPRESS CO. v. ITALIAN COLORS
                       RESTAURANT                                           

                     Opinion of the Court 


the fees for competing credit cards.1 This tying arrange-
ment, respondents said, violated §1 of the Sherman Act.
They sought treble damages for the class under §4 of the
Clayton Act.
   Petitioners moved to compel individual arbitration
under the Federal Arbitration Act (FAA), 9 U.S. C. §1
et seq. In resisting the motion, respondents submitted a
declaration from an economist who estimated that the cost
of an expert analysis necessary to prove the antitrust
claims would be “at least several hundred thousand dol-
lars, and might exceed $1 million,” while the maximum
recovery for an individual plaintiff would be $12,850, or
$38,549 when trebled. App. 93. The District Court granted
the motion and dismissed the lawsuits. The Court of
Appeals reversed and remanded for further proceedings.
It held that because respondents had established that
“they would incur prohibitive costs if compelled to arbi-
trate under the class action waiver,” the waiver was un-
enforceable and the arbitration could not proceed. In re
American Express Merchants’ Litigation, 554 F.3d 300,
315–316 (CA2 2009).
   We granted certiorari, vacated the judgment, and re-
manded for further consideration in light of Stolt-Nielsen
S. A. v. AnimalFeeds Int’l Corp., 559 U.S. 662 (2010),
which held that a party may not be compelled to submit to
class arbitration absent an agreement to do so. American
Express Co. v. Italian Colors Restaurant, 559 U.S. 1103
(2010). The Court of Appeals stood by its reversal, stating
that its earlier ruling did not compel class arbitration.
In re American Express Merchants’ Litigation, 634 F.3d
187, 200 (CA2 2011). It then sua sponte reconsidered its
ruling in light of AT&T Mobility LLC v. Concepcion, 563
——————
  1 A charge card requires its holder to pay the full outstanding balance

at the end of a billing cycle; a credit card requires payment of only a
portion, with the balance subject to interest.
                  Cite as: 570 U. S. ____ (2013)               3

                      Opinion of the Court

U. S. ___ (2011), which held that the FAA pre-empted a
state law barring enforcement of a class-arbitration waiver.
Finding AT&T Mobility inapplicable because it addressed
pre-emption, the Court of Appeals reversed for the third
time. 667 F. 3d, at 213. It then denied rehearing en
banc with five judges dissenting. In re American Express
Merchants’ Litigation, 681 F.3d 139 (CA2 2012). We
granted certiorari, 568 U. S. ___ (2012), to consider the
question “[w]hether the Federal Arbitration Act permits
courts . . . to invalidate arbitration agreements on the
ground that they do not permit class arbitration of a
federal-law claim,” Pet. for Cert. i.
                             II
  Congress enacted the FAA in response to widespread
judicial hostility to arbitration. See AT&T Mobility,
supra, at ___ (slip op., at 4). As relevant here, the Act
provides:
       “A written provision in any maritime transaction or
    contract evidencing a transaction involving commerce
    to settle by arbitration a controversy thereafter aris-
    ing out of such contract or transaction . . . shall be valid,
    irrevocable, and enforceable, save upon such grounds
    as exist at law or in equity for the revocation of any
    contract.” 9 U.S. C. §2.
This text reflects the overarching principle that arbitra-
tion is a matter of contract. See Rent-A-Center, West, Inc.
v. Jackson, 561 U.S. ___, ___ (2010) (slip op., at 3). And
consistent with that text, courts must “rigorously enforce”
arbitration agreements according to their terms, Dean
Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 221 (1985),
including terms that “specify with whom [the parties]
choose to arbitrate their disputes,” Stolt-Nielsen, supra, at
683, and “the rules under which that arbitration will be
conducted,” Volt Information Sciences, Inc. v. Board of
4        AMERICAN EXPRESS CO. v. ITALIAN COLORS
                     RESTAURANT                               

                   Opinion of the Court 


Trustees of Leland Stanford Junior Univ., 489 U.S. 468,
479 (1989). That holds true for claims that allege a viola-
tion of a federal statute, unless the FAA’s mandate has
been “ ‘overridden by a contrary congressional command.’ ”
CompuCredit Corp. v. Greenwood, 565 U.S. ___, ___
(2012) (slip op., at 2–3) (quoting Shearson/American
Express Inc. v. McMahon, 482 U.S. 220, 226 (1987)).
                                III
   No contrary congressional command requires us to
reject the waiver of class arbitration here. Respondents argue
that requiring them to litigate their claims individually—
as they contracted to do—would contravene the policies
of the antitrust laws. But the antitrust laws do not
guarantee an affordable procedural path to the vindi-
cation of every claim. Congress has taken some measures
to facilitate the litigation of antitrust claims—for example,
it enacted a multiplied-damages remedy. See 15 U.S. C.
§15 (treble damages). In enacting such measures, Con-
gress has told us that it is willing to go, in certain re-
spects, beyond the normal limits of law in advancing its
goals of deterring and remedying unlawful trade practice.
But to say that Congress must have intended whatever
departures from those normal limits advance antitrust
goals is simply irrational. “[N]o legislation pursues its
purposes at all costs.” Rodriguez v. United States, 480
U.S. 522, 525–526 (1987) (per curiam).
   The antitrust laws do not “evinc[e] an intention to pre-
clude a waiver” of class-action procedure. Mitsubishi
Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S.
614, 628 (1985). The Sherman and Clayton Acts make no
mention of class actions. In fact, they were enacted dec-
ades before the advent of Federal Rule of Civil Procedure
23, which was “designed to allow an exception to the usual
rule that litigation is conducted by and on behalf of the
individual named parties only.” Califano v. Yamasaki,
                 Cite as: 570 U. S. ____ (2013)            5

                     Opinion of the Court

442 U.S. 682, 700–701 (1979). The parties here agreed to
arbitrate pursuant to that “usual rule,” and it would be
remarkable for a court to erase that expectation.
   Nor does congressional approval of Rule 23 establish an
entitlement to class proceedings for the vindication of
statutory rights. To begin with, it is likely that such an
entitlement, invalidating private arbitration agreements
denying class adjudication, would be an “abridg[ment]” or
modif[ication]” of a “substantive right” forbidden to the
Rules, see 28 U.S. C. §2072(b). But there is no evidence of
such an entitlement in any event. The Rule imposes
stringent requirements for certification that in practice
exclude most claims. And we have specifically rejected the
assertion that one of those requirements (the class-notice
requirement) must be dispensed with because the “prohib-
itively high cost” of compliance would “frustrate [plain-
tiff ’s] attempt to vindicate the policies underlying the
antitrust” laws. Eisen v. Carlisle & Jacquelin, 417 U.S.
156, 166–168, 175–176 (1974). One might respond, per-
haps, that federal law secures a nonwaivable opportunity
to vindicate federal policies by satisfying the procedural
strictures of Rule 23 or invoking some other informal class
mechanism in arbitration. But we have already rejected
that proposition in AT&T Mobility, 563 U. S., at ___ (slip
op., at 9).
                             IV
  Our finding of no “contrary congressional command”
does not end the case. Respondents invoke a judge-made
exception to the FAA which, they say, serves to harmonize
competing federal policies by allowing courts to invalidate
agreements that prevent the “effective vindication” of a
federal statutory right. Enforcing the waiver of class
arbitration bars effective vindication, respondents con-
tend, because they have no economic incentive to pursue
their antitrust claims individually in arbitration.
6           AMERICAN EXPRESS CO. v. ITALIAN COLORS
                        RESTAURANT                                          

                      Opinion of the Court 


   The “effective vindication” exception to which respond-
ents allude originated as dictum in Mitsubishi Motors,
where we expressed a willingness to invalidate, on “public
policy” grounds, arbitration agreements that “operat[e] . . .
as a prospective waiver of a party’s right to pursue statu-
tory remedies.” 473 U. S., at 637, n. 19 (emphasis added).
Dismissing concerns that the arbitral forum was inade-
quate, we said that “so long as the prospective litigant
effectively may vindicate its statutory cause of action in
the arbitral forum, the statute will continue to serve both
its remedial and deterrent function.” Id., at 637. Subse-
quent cases have similarly asserted the existence of an
“effective vindication” exception, see, e.g., 14 Penn Plaza
LLC v. Pyett, 556 U.S. 247, 273–274 (2009); Gilmer v.
Interstate/Johnson Lane Corp., 500 U.S. 20, 28 (1991),
but have similarly declined to apply it to invalidate the
arbitration agreement at issue.2
   And we do so again here. As we have described, the
exception finds its origin in the desire to prevent “prospec-
tive waiver of a party’s right to pursue statutory reme-
dies,” Mitsubishi Motors, supra, at 637, n. 19 (emphasis
added). That would certainly cover a provision in an
arbitration agreement forbidding the assertion of certain
statutory rights. And it would perhaps cover filing and
administrative fees attached to arbitration that are so
high as to make access to the forum impracticable. See
——————
    2 Contraryto the dissent’s claim, post, at 8–9, and n. 3 (opinion of
KAGAN, J.), the Court in Mitsubishi Motors did not hold that federal
statutory claims are subject to arbitration so long as the claimant may
effectively vindicate his rights in the arbitral forum. The Court ex-
pressly stated that, “at this stage in the proceedings,” it had “no occa-
sion to speculate” on whether the arbitration agreement’s potential
deprivation of a claimant’s right to pursue federal remedies may render
that agreement unenforceable. 473 U. S., at 637, n. 19. Even the Court
of Appeals in this case recognized the relevant language in Mitsubishi
Motors as dicta. In re American Express Merchants’ Litigation, 667
F.3d 204, 214 (CA2 2012).
                     Cite as: 570 U. S. ____ (2013)                     7

                          Opinion of the Court

Green Tree Financial Corp.-Ala. v. Randolph, 531 U.S. 79,
90 (2000) (“It may well be that the existence of large arbi-
tration costs could preclude a litigant . . . from effectively
vindicating her federal statutory rights”). But the fact
that it is not worth the expense involved in proving a
statutory remedy does not constitute the elimination of
the right to pursue that remedy. See 681 F. 3d, at 147
(Jacobs, C. J., dissenting from denial of rehearing en
banc).3 The class-action waiver merely limits arbitration
to the two contracting parties. It no more eliminates those
parties’ right to pursue their statutory remedy than did
federal law before its adoption of the class action for legal
relief in 1938, see Fed. Rule Civ. Proc. 23, 28 U.S. C.,
p. 864 (1938 ed., Supp V); 7A C. Wright, A. Miller, & M.
Kane, Federal Practice and Procedure §1752, p. 18 (3d ed.
2005). Or, to put it differently, the individual suit that
was considered adequate to assure “effective vindication”
of a federal right before adoption of class-action proce-
dures did not suddenly become “ineffective vindication”
upon their adoption.4
——————
  3 The dissent contends that a class-action waiver may deny a party’s
right to pursue statutory remedies in the same way as a clause that
bars a party from presenting economic testimony. See post, at 3, 9.
That is a false comparison for several reasons: To begin with, it is not a
given that such a clause would constitute an impermissible waiver; we
have never considered the point. But more importantly, such a clause,
assuming it makes vindication of the claim impossible, makes it impos-
sible not just as a class action but even as an individual claim.
   4 Who can disagree with the dissent’s assertion that “the effective-

vindication rule asks about the world today, not the world as it might
have looked when Congress passed a given statute”? Post, at 12. But
time does not change the meaning of effectiveness, making ineffective
vindication today what was effective vindication in the past. The
dissent also says that the agreement bars other forms of cost sharing—
existing before the Sherman Act—that could provide effective vindica-
tion. See post, at 11–12, and n. 5. Petitioners denied that, and that is
not what the Court of Appeals decision under review here held. It held
that, because other forms of cost sharing were not economically feasible
8          AMERICAN EXPRESS CO. v. ITALIAN COLORS
                       RESTAURANT                                        

                     Opinion of the Court 


  A pair of our cases brings home the point. In Gilmer,
supra, we had no qualms in enforcing a class waiver in an
arbitration agreement even though the federal statute at
issue, the Age Discrimination in Employment Act, ex-
pressly permitted collective actions. We said that statutory
permission did “ ‘not mean that individual attempts at
conciliation were intended to be barred.’ ” Id., at 32. And
in Vimar Seguros y Reaseguros, S. A. v. M/V Sky Reefer,
515 U.S. 528 (1995), we held that requiring arbitration in
a foreign country was compatible with the federal Car-
riage of Goods by Sea Act. That legislation prohibited any
agreement “ ‘relieving’ ” or “ ‘lessening’ ” the liability of a
carrier for damaged goods, id., at 530, 534 (quoting 46
U.S. C. App. §1303(8) (1988 ed.))—which is close to codifi-
cation of an “effective vindication” exception. The Court
rejected the argument that the “inconvenience and costs of
proceeding” abroad “lessen[ed]” the defendants’ liability,
stating that “[i]t would be unwieldy and unsupported by
the terms or policy of the statute to require courts to pro-
ceed case by case to tally the costs and burdens to particu-
lar plaintiffs in light of their means, the size of their
claims, and the relative burden on the carrier.” 515 U. S.,
at 532, 536. Such a “tally[ing] [of] the costs and burdens”
is precisely what the dissent would impose upon federal
courts here.
  Truth to tell, our decision in AT&T Mobility all but
resolves this case. There we invalidated a law condition-
ing enforcement of arbitration on the availability of class
procedure because that law “interfere[d] with fundamental
—————— 

(“the only economically feasible means for . . . enforcing [respondents’] 

statutory rights is via a class action”), the class-action waiver was

unenforceable. 667 F. 3d, at 218 (emphasis added). (The dissent’s

assertion to the contrary cites not the opinion on appeal here, but an

earlier opinion that was vacated. See In re American Express Mer-
chants’ Litigation, 554 F.3d 300 (CA2 2009), vacated and remanded,

559 U.S. 1103 (2010).) That is the conclusion we reject. 

                      Cite as: 570 U. S. ____ (2013)                     9

                          Opinion of the Court

attributes of arbitration.” 563 U. S., at ___ (slip op., at 9).
“[T]he switch from bilateral to class arbitration,” we said,
“sacrifices the principal advantage of arbitration—its
informality—and makes the process slower, more costly,
and more likely to generate procedural morass than final
judgment.” Id., at ___ (slip op., at 14). We specifically
rejected the argument that class arbitration was necessary
to prosecute claims “that might otherwise slip through the
legal system.” Id., at ___ (slip op., at 17).5
                        *    *     *
  The regime established by the Court of Appeals’ decision
would require—before a plaintiff can be held to contractu-
ally agreed bilateral arbitration—that a federal court
determine (and the parties litigate) the legal requirements
for success on the merits claim-by-claim and theory-by-
theory, the evidence necessary to meet those requirements,
the cost of developing that evidence, and the damages
that would be recovered in the event of success. Such a
preliminary litigating hurdle would undoubtedly destroy
the prospect of speedy resolution that arbitration in gen-
eral and bilateral arbitration in particular was meant to
secure. The FAA does not sanction such a judicially created
superstructure.
  The judgment of the Court of Appeals is reversed.
——————
  5 In dismissing AT&T Mobility as a case involving pre-emption and

not the effective-vindication exception, the dissent ignores what that
case established—that the FAA’s command to enforce arbitration
agreements trumps any interest in ensuring the prosecution of low-
value claims. The latter interest, we said, is “unrelated” to the FAA.
563 U. S., at ___ (slip op., at 17). Accordingly, the FAA does, contrary
to the dissent’s assertion, see post, at 5, favor the absence of litigation
when that is the consequence of a class-action waiver, since its “ ‘princi-
pal purpose’ ” is the enforcement of arbitration agreements according to
their terms. 563 U. S., at ___ (slip op., at 9–10) (quoting Volt Infor-
mation Sciences, Inc. v. Board of Trustees of Leland Stanford Junior
Univ., 489 U.S. 468, 487 (1989)).
10      AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                    RESTAURANT                              

                  Opinion of the Court 



                                        It is so ordered.

  JUSTICE SOTOMAYOR took no part in the consideration
or decision of this case.
                  Cite as: 570 U. S. ____ (2013)             1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 12–133
                          _________________


AMERICAN EXPRESS COMPANY, ET AL., PETITIONERS
     v. ITALIAN COLORS RESTAURANT ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                         [June 20, 2013] 


   JUSTICE THOMAS, concurring.
   I join the Court’s opinion in full. I write separately to
note that the result here is also required by the plain
meaning of the Federal Arbitration Act. In AT&T Mobil-
ity LLC v. Concepcion, 563 U.S. ___ (2011), I explained
that “the FAA requires that an agreement to arbitrate be
enforced unless a party successfully challenges the forma-
tion of the arbitration agreement, such as by proving fraud
or duress.” Id., at ___ (concurring opinion) (slip op.,
at 1–2). In this case, Italian Colors makes two arguments
to support its conclusion that the arbitration agreement
should not be enforced. First, it contends that enforcing
the arbitration agreement “would contravene the policies
of the antitrust laws.” Ante, at 4. Second, it contends that
a court may “invalidate agreements that prevent the ‘ef-
fective vindication’ of a federal statutory right.” Ante, at 6.
Neither argument “concern[s] whether the contract was
properly made,” Concepcion, supra, at ___ (THOMAS, J.,
concurring) (slip op., at 5–6). Because Italian Colors
has not furnished “grounds . . . for the revocation of any
contract,” 9 U.S. C. §2, the arbitration agreement must
be enforced. Italian Colors voluntarily entered into a con-
tract containing a bilateral arbitration provision. It can-
not now escape its obligations merely because the claim it
wishes to bring might be economically infeasible.
                  Cite as: 570 U. S. ____ (2013)             1

                      KAGAN, J., dissenting

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 12–133
                          _________________


AMERICAN EXPRESS COMPANY, ET AL., PETITIONERS
     v. ITALIAN COLORS RESTAURANT ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE SECOND CIRCUIT

                         [June 20, 2013] 


   JUSTICE KAGAN, with whom JUSTICE GINSBURG and
JUSTICE BREYER join, dissenting.
   Here is the nutshell version of this case, unfortunately
obscured in the Court’s decision. The owner of a small
restaurant (Italian Colors) thinks that American Express
(Amex) has used its monopoly power to force merchants to
accept a form contract violating the antitrust laws. The
restaurateur wants to challenge the allegedly unlawful
provision (imposing a tying arrangement), but the same
contract’s arbitration clause prevents him from doing so.
That term imposes a variety of procedural bars that would
make pursuit of the antitrust claim a fool’s errand. So if
the arbitration clause is enforceable, Amex has insulated
itself from antitrust liability—even if it has in fact violated
the law. The monopolist gets to use its monopoly power to
insist on a contract effectively depriving its victims of all
legal recourse.
   And here is the nutshell version of today’s opinion,
admirably flaunted rather than camouflaged: Too darn
bad.
   That answer is a betrayal of our precedents, and of
federal statutes like the antitrust laws. Our decisions
have developed a mechanism—called the effective-
vindication rule—to prevent arbitration clauses from
choking off a plaintiff ’s ability to enforce congressionally
2        AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                     RESTAURANT                                 

                   KAGAN, J., dissenting 


created rights. That doctrine bars applying such a clause
when (but only when) it operates to confer immunity from
potentially meritorious federal claims. In so doing, the
rule reconciles the Federal Arbitration Act (FAA) with all
the rest of federal law—and indeed, promotes the most
fundamental purposes of the FAA itself. As applied here,
the rule would ensure that Amex’s arbitration clause does
not foreclose Italian Colors from vindicating its right to
redress antitrust harm.
  The majority barely tries to explain why it reaches a
contrary result. It notes that we have not decided this
exact case before—neglecting that the principle we have
established fits this case hand in glove. And it concocts a
special exemption for class-arbitration waivers—ignoring
that this case concerns much more than that. Through-
out, the majority disregards our decisions’ central tenet:
An arbitration clause may not thwart federal law, ir-
respective of exactly how it does so. Because the Court
today prevents the effective vindication of federal statutory
rights, I respectfully dissent.
                             I
  Start with an uncontroversial proposition: We would
refuse to enforce an exculpatory clause insulating a com-
pany from antitrust liability—say, “Merchants may bring
no Sherman Act claims”—even if that clause were con-
tained in an arbitration agreement. See ante, at 6. Con-
gress created the Sherman Act’s private cause of action
not solely to compensate individuals, but to promote “the
public interest in vigilant enforcement of the antitrust
laws.” Lawlor v. National Screen Service Corp., 349 U.S.
322, 329 (1955). Accordingly, courts will not enforce a
prospective waiver of the right to gain redress for an
antitrust injury, whether in an arbitration agreement or
any other contract. See Mitsubishi Motors Corp. v. Soler
Chrysler-Plymouth, Inc., 473 U.S. 614, 637, and n. 19
                 Cite as: 570 U. S. ____ (2013)            3

                     KAGAN, J., dissenting

(1985). The same rule applies to other important federal
statutory rights. See 14 Penn Plaza LLC v. Pyett, 556
U.S. 247, 273 (2009) (Age Discrimination in Employment
Act); Brooklyn Savings Bank v. O’Neil, 324 U.S. 697, 704
(1945) (Fair Labor Standards Act). But its necessity is
nowhere more evident than in the antitrust context.
Without the rule, a company could use its monopoly power
to protect its monopoly power, by coercing agreement to
contractual terms eliminating its antitrust liability.
   If the rule were limited to baldly exculpatory provi-
sions, however, a monopolist could devise numerous ways
around it. Consider several alternatives that a party
drafting an arbitration agreement could adopt to avoid
antitrust liability, each of which would have the identical
effect. On the front end: The agreement might set out-
landish filing fees or establish an absurd (e.g., one-day)
statute of limitations, thus preventing a claimant from
gaining access to the arbitral forum. On the back end: The
agreement might remove the arbitrator’s authority to
grant meaningful relief, so that a judgment gets the
claimant nothing worthwhile. And in the middle: The
agreement might block the claimant from presenting the
kind of proof that is necessary to establish the defendant’s
liability—say, by prohibiting any economic testimony
(good luck proving an antitrust claim without that!). Or
else the agreement might appoint as an arbitrator an
obviously biased person—say, the CEO of Amex. The
possibilities are endless—all less direct than an express
exculpatory clause, but no less fatal. So the rule against
prospective waivers of federal rights can work only if it
applies not just to a contract clause explicitly barring a
claim, but to others that operate to do so.
   And sure enough, our cases establish this proposition:
An arbitration clause will not be enforced if it prevents the
effective vindication of federal statutory rights, however it
achieves that result. The rule originated in Mitsubishi,
4        AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                     RESTAURANT                                

                   KAGAN, J., dissenting 


where we held that claims brought under the Sherman Act
and other federal laws are generally subject to arbitration.
473 U. S., at 628. By agreeing to arbitrate such a claim,
we explained, “a party does not forgo the substantive
rights afforded by the statute; it only submits to their
resolution in an arbitral, rather than a judicial, forum.”
Ibid. But crucial to our decision was a limiting principle,
designed to safeguard federal rights: An arbitration clause
will be enforced only “so long as the prospective litigant
effectively may vindicate its statutory cause of action in
the arbitral forum.” Id., at 637. If an arbitration provi-
sion “operated . . . as a prospective waiver of a party’s
right to pursue statutory remedies,” we emphasized, we
would “condemn[ ]” it. Id., at 637, n. 19. Similarly, we
stated that such a clause should be “set[] aside” if “pro-
ceedings in the contractual forum will be so gravely diffi-
cult” that the claimant “will for all practical purposes be
deprived of his day in court.” Id., at 632 (internal quota-
tion marks omitted). And in the decades since Mitsubishi,
we have repeated its admonition time and again, instruct-
ing courts not to enforce an arbitration agreement that
effectively (even if not explicitly) forecloses a plaintiff from
remedying the violation of a federal statutory right. See
Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 28
(1991); Vimar Seguros y Reaseguros, S. A. v. M/V Sky
Reefer, 515 U.S. 528, 540 (1995); 14 Penn Plaza, 556 U. S.,
at 266, 273–274.
   Our decision in Green Tree Financial Corp.-Ala. v. Ran-
dolph, 531 U.S. 79 (2000), confirmed that this principle
applies when an agreement thwarts federal law by making
arbitration prohibitively expensive. The plaintiff there
(seeking relief under the Truth in Lending Act) argued
that an arbitration agreement was unenforceable be-
cause it “create[d] a risk” that she would have to “bear
prohibitive arbitration costs” in the form of high filing and
administrative fees. Id., at 90 (internal quotation marks
                 Cite as: 570 U. S. ____ (2013)           5

                     KAGAN, J., dissenting

omitted). We rejected that contention, but not because we
doubted that such fees could prevent the effective vindica-
tion of statutory rights. To the contrary, we invoked our
rule from Mitsubishi, making clear that it applied to the
case before us. See 538 U. S., at 90. Indeed, we added a
burden of proof: “[W]here, as here,” we held, a party as-
serting a federal right “seeks to invalidate an arbitration
agreement on the ground that arbitration would be prohib-
itively expensive, that party bears the burden of showing
the likelihood of incurring such costs.” Id., at 92. Ran-
dolph, we found, had failed to meet that burden: The
evidence she offered was “too speculative.” Id., at 91. But
even as we dismissed Randolph’s suit, we reminded courts
to protect against arbitration agreements that make fed-
eral claims too costly to bring.
   Applied as our precedents direct, the effective-
vindication rule furthers the purposes not just of laws like
the Sherman Act, but of the FAA itself. That statute
reflects a federal policy favoring actual arbitration—that
is, arbitration as a streamlined “method of resolving dis-
putes,” not as a foolproof way of killing off valid claims.
Rodriguez de Quijas v. Shearson/American Express, Inc.,
490 U.S. 477, 481 (1989). Put otherwise: What the FAA
prefers to litigation is arbitration, not de facto immunity.
The effective-vindication rule furthers the statute’s goals
by ensuring that arbitration remains a real, not faux,
method of dispute resolution. With the rule, companies
have good reason to adopt arbitral procedures that facili-
tate efficient and accurate handling of complaints. With-
out it, companies have every incentive to draft their
agreements to extract backdoor waivers of statutory
rights, making arbitration unavailable or pointless. So
down one road: More arbitration, better enforcement of
federal statutes. And down the other: Less arbitration,
poorer enforcement of federal statutes. Which would you
prefer? Or still more aptly: Which do you think Congress
6        AMERICAN EXPRESS CO. v. ITALIAN COLORS
                     RESTAURANT
                   KAGAN, J., dissenting

would?
   The answer becomes all the more obvious given the
limits we have placed on the rule, which ensure that it
does not diminish arbitration’s benefits. The rule comes
into play only when an agreement “operate[s] . . . as a
prospective waiver”—that is, forecloses (not diminishes) a
plaintiff ’s opportunity to gain relief for a statutory viola-
tion. Mitsubishi, 473 U. S., at 637, n. 19. So, for example,
Randolph assessed whether fees in arbitration would be
“prohibitive” (not high, excessive, or extravagant). 531
U. S., at 90. Moreover, the plaintiff must make that show-
ing through concrete proof: “[S]peculative” risks, “un-
founded assumptions,” and “unsupported statements” will
not suffice. Id., at 90–91, and n. 6. With the inquiry that
confined and the evidentiary requirements that high,
courts have had no trouble assessing the matters the rule
makes relevant. And for almost three decades, courts
have followed our edict that arbitration clauses must
usually prevail, declining to enforce them in only rare
cases. See Brief for United States as Amicus Curiae 26–
27. The effective-vindication rule has thus operated year
in and year out without undermining, much less “de-
stroy[ing],” the prospect of speedy dispute resolution that
arbitration secures. Ante, at 9.
   And this is just the kind of case the rule was meant to
address. Italian Colors, as I have noted, alleges that
Amex used its market power to impose a tying arrange-
ment in violation of the Sherman Act. The antitrust laws,
all parties agree, provide the restaurant with a cause of
action and give it the chance to recover treble damages.
Here, that would mean Italian Colors could take home up
to $38,549. But a problem looms. As this case comes to
us, the evidence shows that Italian Colors cannot prevail
in arbitration without an economic analysis defining the
relevant markets, establishing Amex’s monopoly power,
showing anticompetitive effects, and measuring damages.
                     Cite as: 570 U. S. ____ (2013)                    7

                         KAGAN, J., dissenting

And that expert report would cost between several hun-
dred thousand and one million dollars.1 So the expense
involved in proving the claim in arbitration is ten times
what Italian Colors could hope to gain, even in a best-case
scenario. That counts as a “prohibitive” cost, in Ran-
dolph’s terminology, if anything does. No rational actor
would bring a claim worth tens of thousands of dollars
if doing so meant incurring costs in the hundreds of
thousands.
   An arbitration agreement could manage such a mis-
match in many ways, but Amex’s disdains them all. As
the Court makes clear, the contract expressly prohibits
class arbitration. But that is only part of the problem.2
The agreement also disallows any kind of joinder or con-
solidation of claims or parties. And more: Its confidential-
ity provision prevents Italian Colors from informally
arranging with other merchants to produce a common
expert report. And still more: The agreement precludes
any shifting of costs to Amex, even if Italian Colors pre-
vails. And beyond all that: Amex refused to enter into any
stipulations that would obviate or mitigate the need for
——————
   1 The evidence relating to these costs comes from an affidavit submit-

ted by an economist experienced in proving similar antitrust claims.
The Second Circuit found that Amex “ha[d] brought no serious chal-
lenge” to that factual showing. See, e.g., 667 F.3d 204, 210 (2012).
And in this Court, Amex conceded that Italian Colors would need an
expert economic report to prevail in arbitration. See Tr. of Oral Arg.
15. Perhaps that is not really true. A hallmark of arbitration is its use
of procedures tailored to the type of dispute and amount in controversy;
so arbitrators might properly decline to demand such a rigorous eviden-
tiary showing in small antitrust cases. But that possibility cannot
disturb the factual premise on which this case comes to us, and which
the majority accepts: that Italian Colors’s tying claim is an ordinary
kind of antitrust claim; and that it is worth about a tenth the cost of
arbitration.
   2 The majority contends that the class-action waiver is the only part

we should consider. See ante, at 7–8, n. 4. I explain below why that
assertion is wrong. See infra, at 11–12.
8          AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                       RESTAURANT                                         

                     KAGAN, J., dissenting 


the economic analysis. In short, the agreement as applied
in this case cuts off not just class arbitration, but any
avenue for sharing, shifting, or shrinking necessary costs.
Amex has put Italian Colors to this choice: Spend way,
way, way more money than your claim is worth, or relin-
quish your Sherman Act rights.
   So contra the majority, the court below got this case
right. Italian Colors proved what the plaintiff in Ran-
dolph could not—that a standard-form agreement, taken
as a whole, renders arbitration of a claim “prohibitively
expensive.” 531 U. S., at 92. The restaurant thus estab-
lished that the contract “operate[s] . . . as a prospective
waiver,” and prevents the “effective[ ] . . . vindicat[ion]” of
Sherman Act rights. Mitsubishi, 473 U. S., at 637, and
n. 19. I would follow our precedents and decline to compel
arbitration.
                              II
   The majority is quite sure that the effective-vindication
rule does not apply here, but has precious little to say
about why. It starts by disparaging the rule as having
“originated as dictum.” Ante, at 6. But it does not rest on
that swipe, and for good reason. As I have explained, see
supra, at 3–4, the rule began as a core part of Mitsubishi:
We held there that federal statutory claims are subject to
arbitration “so long as” the claimant “effectively may
vindicate its [rights] in the arbitral forum.” 473 U. S., at
637 (emphasis added). The rule thus served as an essen-
tial condition of the decision’s holding.3 And in Randolph,
——————
   3 The majority is dead wrong when it says that Mitsubishi reserved

judgment on “whether the arbitration agreement’s potential depriva-
tion of a claimant’s right to pursue federal remedies may render that
agreement unenforceable.” Ante, at 6, n. 2. What the Mitsubishi Court
had “no occasion to speculate on” was whether a particular agreement
in fact eliminated the claimant’s federal rights. 473 U. S., at 673, n. 19.
But we stated expressly that if the agreement did so (as Amex’s does),
                      Cite as: 570 U. S. ____ (2013)       9

                          KAGAN, J., dissenting

we provided a standard for applying the rule when a
claimant alleges “prohibitive costs” (“Where, as here,” etc.,
see supra, at 5), and we then applied that standard to the
parties before us. So whatever else the majority might
think of the effective-vindication rule, it is not dictum.
   The next paragraph of the Court’s decision (the third of
Part IV) is the key: It contains almost the whole of the
majority’s effort to explain why the effective-vindication
rule does not stop Amex from compelling arbitration. The
majority’s first move is to describe Mitsubishi and Ran-
dolph as covering only discrete situations: The rule, the
majority asserts, applies to arbitration agreements that
eliminate the “right to pursue statutory remedies” by
“forbidding the assertion” of the right (as addressed in
Mitsubishi) or imposing filing and administrative fees “so
high as to make access to the forum impracticable” (as
addressed in Randolph). Ante, at 6 (emphasis deleted;
internal quotation marks omitted). Those cases are not
this case, the majority says: Here, the agreement’s provi-
sions went to the possibility of “proving a statutory rem-
edy.” Ante, at 7.
   But the distinction the majority proffers, which excludes
problems of proof, is one Mitsubishi and Randolph (and
our decisions reaffirming them) foreclose. Those decisions
establish what in some quarters is known as a principle:
When an arbitration agreement prevents the effective
vindication of federal rights, a party may go to court.
That principle, by its nature, operates in diverse circum-
stances—not just the ones that happened to come before the
Court. See supra, at 3–4. It doubtless covers the baldly
exculpatory clause and prohibitive fees that the majority
acknowledges would preclude an arbitration agreement’s
enforcement. But so too it covers the world of other provi-
sions a clever drafter might devise to scuttle even the most
—————— 

we would invalidate it. Ibid.; see supra, at 4. 

10        AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                      RESTAURANT                                           

                    KAGAN, J., dissenting 


meritorious federal claims. Those provisions might deny
entry to the forum in the first instance. Or they might
deprive the claimant of any remedy. Or they might pre-
vent the claimant from offering the necessary proof to
prevail, as in my “no economic testimony” hypothetical—
and in the actual circumstances of this case. See supra, at
3. The variations matter not at all. Whatever the precise
mechanism, each “operate[s] . . . as a prospective waiver of
a party’s [federal] right[s]”—and so confers immunity on a
wrongdoer. Mitsubishi, 473 U. S., at 637, n. 19. And that
is what counts under our decisions.4
   Nor can the majority escape the principle we have estab-
lished by observing, as it does at one point, that Amex’s
agreement merely made arbitration “not worth the ex-
pense.” Ante, at 7. That suggestion, after all, runs smack
into Randolph, which likewise involved an allegation that
arbitration, as specified in a contract, “would be prohibi-
tively expensive.” 531 U. S., at 92. Our decision there
made clear that a provision raising a plaintiff ’s costs could
foreclose consideration of federal claims, and so run afoul
of the effective-vindication rule. The expense at issue in
Randolph came from a filing fee combined with a per-diem
payment for the arbitrator. But nothing about those
particular costs is distinctive; and indeed, a rule confined
to them would be weirdly idiosyncratic. Not surprisingly,
then, Randolph gave no hint of distinguishing among the
different ways an arbitration agreement can make a claim

——————
  4 Gilmer and Vimar Seguros, which the majority relies on, see ante, at

8, fail to advance its argument. The plaintiffs there did not claim, as
Italian Colors does, that an arbitration clause altogether precluded
them from vindicating their federal rights. They averred only that
arbitration would be less convenient or effective than a proceeding in
court. See Gilmer v. Interstate/Johnson Lane Corp., 500 U.S. 20, 31–
32 (1991); Vimar Seguros y Reaseguros, S. A. v. M/V Sky Reefer, 515
U.S. 528, 533 (1995). As I have explained, that kind of showing does
not meet the effective-vindication rule’s high bar. See supra, at 6.
                  Cite as: 570 U. S. ____ (2013)             11

                      KAGAN, J., dissenting

too costly to bring. Its rationale applies whenever an
agreement makes the vindication of federal claims impos-
sibly expensive—whether by imposing fees or proscribing
cost-sharing or adopting some other device.
   That leaves the three last sentences in the majority’s
core paragraph. Here, the majority conjures a special
reason to exclude “class-action waiver[s]” from the effective-
vindication rule’s compass. Ante, at 7–8, and n. 4.
Rule 23, the majority notes, became law only in 1938—
decades after the Sherman Act. The majority’s conclusion:
If federal law in the interim decades did not eliminate a
plaintiff ’s rights under that Act, then neither does this
agreement.
   But that notion, first of all, rests on a false premise: that
this case is only about a class-action waiver. See ante, at
7, n. 4 (confining the case to that issue). It is not, and
indeed could not sensibly be. The effective-vindication
rule asks whether an arbitration agreement as a whole
precludes a claimant from enforcing federal statutory
rights. No single provision is properly viewed in isolation,
because an agreement can close off one avenue to pursue a
claim while leaving others open. In this case, for example,
the agreement could have prohibited class arbitration
without offending the effective-vindication rule if it had
provided an alternative mechanism to share, shift, or
reduce the necessary costs. The agreement’s problem is
that it bars not just class actions, but also all mecha-
nisms—many existing long before the Sherman Act, if that
matters—for joinder or consolidation of claims, informal
coordination among individual claimants, or amelioration
of arbitral expenses. See supra, at 7. And contrary to the
majority’s assertion, the Second Circuit well understood
that point: It considered, for example, whether Italian
Colors could shift expert expenses to Amex if its claim
prevailed (no) or could join with merchants bringing simi-
lar claims to produce a common expert report (no again).
12         AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                       RESTAURANT                                             

                     KAGAN, J., dissenting 


See 554 F.3d 300, 318 (2009). It is only in this Court that
the case has become strangely narrow, as the majority
stares at a single provision rather than considering, in the
way the effective-vindication rule demands, how the entire
contract operates.5
   In any event, the age of the relevant procedural mecha-
nisms (whether class actions or any other) does not mat-
ter, because the effective-vindication rule asks about the
world today, not the world as it might have looked when
Congress passed a given statute. Whether a particular
procedural device preceded or post-dated a particular
statute, the question remains the same: Does the arbi-
tration agreement foreclose a party—right now—from
effectively vindicating the substantive rights the statute
provides? This case exhibits a whole raft of changes since
Congress passed the Sherman Act, affecting both parties
to the dispute—not just new procedural rules (like Rule
23), but also new evidentiary requirements (like the
demand here for an expert report) and new contract provi-
sions affecting arbitration (like this agreement’s confiden-
tiality clause). But what has stayed the same is this:
Congress’s intent that antitrust plaintiffs should be able to
enforce their rights free of any prior waiver. See supra, at
2–3; Mitsubishi, 473 U. S., at 637, n. 19. The effective-
vindication rule carries out that purpose by ensuring that
——————
  5 In defense of this focus, the majority quotes the Second Circuit as

concluding that “the only economically feasible means” for Italian
Colors to enforce its statutory rights “is via a class action.” Ante, at 7–
8, n. 4 (quoting 667 F. 3d, at 218; internal quotation marks omitted;
emphasis added by the Court). But the Court of Appeals reached that
conclusion only after finding that the agreement prohibited all other
forms of cost-sharing and cost-shifting. See 554 F.3d 300, 318 (2009).
(That opinion was vacated on other grounds, but its analysis continued
to inform—indeed, was essential to—the Second Circuit’s final decision
in the case. See 667 F. 3d, at 218.) The Second Circuit therefore did
exactly what the majority refuses to do—look to the agreement as a
whole to determine whether it permits the vindication of federal rights.
                  Cite as: 570 U. S. ____ (2013)            13

                      KAGAN, J., dissenting

any arbitration agreement operating as such a waiver is
unenforceable. And that requires courts to determine in
the here and now—rather than in ye olde glory days—
whether an agreement’s provisions foreclose even merito-
rious antitrust claims.
   Still, the majority takes one last stab: “Truth to tell,” it
claims, AT&T Mobility LLC v. Concepcion, 563 U.S. ___
(2011), “all but resolves this case.” Ante, at 8. In that
decision, the majority recounts, this Court held that the
FAA preempted a state “law conditioning enforcement of
arbitration on the availability of class procedure.” Ibid.;
see 563 U. S., at ___ (slip op., at 9). According to the ma-
jority, that decision controls here because “[w]e specifically
rejected the argument that class arbitration was neces-
sary.” Ante, at 9.
   Where to begin? Well, maybe where I just left off:
Italian Colors is not claiming that a class action is
necessary—only that it have some means of vindicating a
meritorious claim. And as I have shown, non-class options
abound. See supra, at 11. The idea that AT&T Mobility
controls here depends entirely on the majority’s view that
this case is “class action or bust.” Were the majority to
drop that pretense, it could make no claim for AT&T
Mobility’s relevance.
   And just as this case is not about class actions, AT&T
Mobility was not—and could not have been—about the
effective-vindication rule. Here is a tip-off: AT&T Mobility
nowhere cited our effective-vindication precedents. That
was so for two reasons. To begin with, the state law in
question made class-action waivers unenforceable even
when a party could feasibly vindicate her claim in an
individual arbitration. The state rule was designed to
preserve the broad-scale “deterrent effects of class ac-
tions,” not merely to protect a particular plaintiff ’s right
to assert her own claim. 563 U. S., at ___ (slip op., at 3).
Indeed, the Court emphasized that the complaint in that
14       AMERICAN EXPRESS CO. v. ITALIAN COLORS 

                     RESTAURANT                               

                   KAGAN, J., dissenting 


case was “most unlikely to go unresolved” because AT&T’s
agreement contained a host of features ensuring that
“aggrieved customers who filed claims would be essentially
guaranteed to be made whole.” Id., at ___ (slip op., at
17–18) (internal quotation marks and brackets omitted).
So the Court professed that AT&T Mobility did not impli-
cate the only thing (a party’s ability to vindicate a merito-
rious claim) this case involves.
  And if that is not enough, AT&T Mobility involved a
state law, and therefore could not possibly implicate the
effective-vindication rule. When a state rule allegedly
conflicts with the FAA, we apply standard preemption
principles, asking whether the state law frustrates the
FAA’s purposes and objectives. If the state rule does so—
as the Court found in AT&T Mobility—the Supremacy
Clause requires its invalidation. We have no earthly
interest (quite the contrary) in vindicating that law. Our
effective-vindication rule comes into play only when the
FAA is alleged to conflict with another federal law, like
the Sherman Act here. In that all-federal context, one law
does not automatically bow to the other, and the effective-
vindication rule serves as a way to reconcile any tension
between them. Again, then, AT&T Mobility had no occa-
sion to address the issue in this case. The relevant deci-
sions are instead Mitsubishi and Randolph.
                        *     *    *
   The Court today mistakes what this case is about. To a
hammer, everything looks like a nail. And to a Court bent
on diminishing the usefulness of Rule 23, everything looks
like a class action, ready to be dismantled. So the Court
does not consider that Amex’s agreement bars not just
class actions, but “other forms of cost-sharing . . . that
could provide effective vindication.” Ante, at 7, n. 4. In
short, the Court does not consider—and does not decide—
Italian Colors’s (and similarly situated litigants’) actual
                 Cite as: 570 U. S. ____ (2013)          15

                     KAGAN, J., dissenting

argument about why the effective-vindication rule pre-
cludes this agreement’s enforcement.
   As a result, Amex’s contract will succeed in depriving
Italian Colors of any effective opportunity to challenge
monopolistic conduct allegedly in violation of the Sherman
Act. The FAA, the majority says, so requires. Do not be
fooled. Only the Court so requires; the FAA was never
meant to produce this outcome. The FAA conceived of
arbitration as a “method of resolving disputes”—a way of
using tailored and streamlined procedures to facilitate
redress of injuries. Rodriguez de Quijas, 490 U. S., at 481
(emphasis added). In the hands of today’s majority, arbi-
tration threatens to become more nearly the opposite—a
mechanism easily made to block the vindication of merito-
rious federal claims and insulate wrongdoers from liabil-
ity. The Court thus undermines the FAA no less than it
does the Sherman Act and other federal statutes providing
rights of action. I respectfully dissent.